Title: To George Washington from Jean-Baptiste, chevalier de Ternant, 11 December 1781
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George


                        
                            Sir
                            Philadelphia Dr the 11th 1781
                        
                        I have been called upon, to give my evidences in the trial of General howe—But some Doubts having risen in
                            my mind about the propriety of such a step, from a prisoner of war on parole, whose testimony
                            in general, might be the means of restoring to service an officer supposed to be out of it as long as his trial is
                            Depending; I find myself obliged to have recourse to your Excellency, for your opinion on that subject, &, in case
                            you should entertain similar doubts to mine, whether the opinion of the court, supposing it is to approve of my giving
                            evidence in this case, & to be recorded in the proceedings, can sufficiently justify me with those who might not
                            be of the same opinion. As the Court are now sitting & waiting for me, I must beg your Excellency’s answer, as
                            speedily as convenient. I am very respectfully, your Excellency’s most obedient & humble Servant 
                        
                            Ternant

                        
                    